Citation Nr: 0636303	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  03- 32 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the hands.

2.  Entitlement to service connection for residuals of 
frostbite of the feet.  


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had over 26 years of active service when he 
retired in April 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of the Columbia, South Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO).  

This matter was previously before the Board in March 2005 at 
which time it was remanded for further development.  


FINDING OF FACT

Resolving reasonable doubt in favor of the veteran, his 
current frostbite residuals of the hands and feet are of 
service origin.  


CONCLUSIONS OF LAW

1.  Residuals of frostbite of the hands were incurred in 
service.  38 U.S.C.A. § 1110 (West 2002).

2.  Residuals of frostbite of the feet were incurred in 
service.  38 U.S.C.A. § 1110. 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2006).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case. When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102 (2006).

The veteran's service medical records are devoid of any 
complaints or findings of frostbite, or residuals thereof, of 
the feet and hands.  

In May 2003, the veteran requested service connection for 
residuals of frost bite.  

In his October 2003 substantive appeal, the veteran indicated 
that there was no record of treatment due to the fact that in 
1954-1955, when his frostbite occurred, he was young. He 
stated that one did not go on sick call unless they were 
dying.  

The veteran indicated that while in Korea he was on a train 
one night that broke down.  He reported that there was no 
heat in the train and that he was only wearing a light 
uniform and a field jacket.  He stated that between the hours 
of Midnight and 7:00 am it felt like his hands were frozen.  
He felt that there was no reason to go to sick call the next 
day.  He stated that whenever it would get cold now his hands 
would turn white as cotton and that he had to wear cotton 
gloves inside at times and outside all the time.  The veteran 
indicated that he had discussed this with his family 
physician but had had received no treatment for it.  He noted 
that his legs hurt all the time.  

In March 2005, the Board remanded this matter for notice 
required by the VCAA.  

In July 2005, the veteran forwarded a statement in support of 
claim from his wife.  The veteran's wife stated that she had 
been married to the veteran for 55 years.  She noted that he 
had told her that he had been stranded on a train in very 
cold temperatures.  She indicated that the veteran had pain 
in his hands and legs.  The veteran had told her that there 
was nothing that could have been done had he gone on sick 
call.  She reported that over the years, the veteran's 
problem had become worse and she noted that his hands would 
turn chalky white with the least bit of cold.  She indicated 
that the veteran had terrible pain in his legs and that he 
had to wear gloves both inside and outside during the winter.  

In a July 2005 letter, the veteran's private physician, C. 
Maylath, M.D., of the University of South Carolina, indicated 
that he was a general internist and the primary care provider 
for the veteran.  He stated that he had written this letter 
in support of the veteran's appeal for residuals of frostbite 
injuries to the hands and feet sustained in the line of duty 
while a member of the United States Army.

He noted that the veteran reported sustaining the initial 
injuries over 50 years ago while serving in Korea.  He 
further indicated that the veteran had stated that since that 
time he had suffered from cold sensitivity to the hands and 
feet.  Dr. Maylath reported that when the veteran's hands and 
feet were exposed to a cold environment, even briefly, (such 
as selecting items out of a grocery freezer) he experienced 
immediate pain and color change in the exposed extremity.  
His symptoms were best described as Raynaud's phenomenon and 
similar cases were widely reported in the medical literature.  
He noted that he had personally examined the veteran in his 
office during less severe episodes and that he had documented 
pallor and cold skin temperatures on the affected digits.  

While the veteran's service medical records are devoid of any 
complaints or findings of frostbite or its residuals, the 
veteran is competent to report the conditions that he was 
exposed to in service.  Moreover, his spouse of more than 55 
years has reported the veteran telling her of the incident 
where he was on a train that became disabled causing him to 
be exposed to cold weather and freezing temperatures with 
only light clothing.  There is no evidence rebutting the 
history supplied by the veteran.  Accordingly, the Board 
finds that the element of an in-service injury is satisfied.

The March 2006 letter from Dr. Maylath provides competent 
evidence of a current disability.  The element of a current 
disability is also satisfied.

Dr. Maylath's letter can be read as linking the current 
disabilities of the hands and feet, diagnosed as Raynaud's 
phenomenon, to the cold injury in service.  There is no 
indication that Dr. Maylath considered an inaccurate history.  
Thus, the third element for service connection, a link 
between the in-service injury and a current disability, is 
satisfied.

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence. In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied. Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
Resolving reasonable doubt in favor of the veteran, service 
connection is granted for residuals of frostbite to the hands 
and feet.  


ORDER

Service connection for residuals of frostbite to the hands is 
granted.

Service connection for residuals of frostbite to the feet is 
granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


